 In the Matter of REX PAPER COMPANY, EMPLOYERandINTERNATIONALBROTHERHOOD OF FIREMEN AND OILERS,LOCAL #78, A. F. L., PETI-TIONERCage No. 7-RC-354.-Decided April 28; 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Cecil Pearl,a hearing officer of the National Labor Relations- Board.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock]'.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, and United Paper Workers of America, Local#1028, CIO, herein called the Intervenor, are labor organizationsclaiming to represent certain employees of the Employer.3.A question of representation exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to sever from the existing, production andmaintenance unit, all power plant and plant maintenance, employeesat the, Employer's :Kalamazoo, Michigan, paper manufacturing plant,excluding supervisors.In the alternative, the Petitioner request'sthat the unit be confined to power, plant employees.The Intervenorcontends that the .Petitioner's primary unit is inherently inappropriLate and that-,. in any, event, the collective bargaining- history. on wplant-wide basis precludes the severance of a narrower unit.TheEmployer takes,a neutral position.' The Intervenor has-represented,under contract with the Employer,all ofthe employeesat the plant since 1945.The most recent contract was terminated in October 1948.83 N. L. R. B., No. 33.265 266DECISIONSOF NATIONALLABOR RELATIONS BOARDThe power plant employees, consisting of operating engineers, fire-men, a crane operator, and a helper, are separately housed 2 in a struc-ture adjoining the main building and are separately supervised by thechief engineer. - They work on a three-shift basis around the clockand spend substantially all their time performing the customary-powerhouse duties.The plant maintenance employees, consisting of millwrights, mill-wright helpers, a pipe fitter, 'a painter', and an oiler, are under theseparate supervision of the master mechanic and also have their ownquarters.However, the. maintenance shop is located about 10 feetfrom the power plant proper and connected thereto by passageway.Essentially, the maintenance employees work throughout the plantrepairing production machinery and equipment.They also assist inmajor repairs within the power plant.These employees work on a;single day-time shift.employees are off duty, the engineer on watch may be called upon toperform small repair jobs on the production machinery. It was esti-mated, however, that only about 40 hours in the entire year are devotedby operatilg engineers to such repair work.There is no apprentice training program at the Employer's plantwith respect to either the power plant or the maintenance employees.The testimony indicates, however, that both of these groups are com-posed of skilled employees.It is clear that the power plant and the maintenance employeessought to be represented by the Petitioner in a single unit in fact com-prise two distinct departments engaged in different functions andemploying different skills.Thus, the unit sought is neither pure craftnor departlental.The common interests and conditions of employ-ment adverted to by the Petitioner in support of its contention thatthese two departments may be joined in a bargaining unit are notsufficient to warrant the severance of such a unit.Nor are we per-suaded by the testimony that this type of unit is prevalent among :numerous paper manufacturing companies in the area, in view of thefact that these units have been established by consent of the parties.We find, therefore, that the requested unit of power plant and plantmaintenance employees is inappropriate.eHowever, the unit alter-natively proposed by the Petitioner may be appropriate, as it conformsCertain of the engines and equipment maintained by the power plant employees arelocated at different points in the main building and are,therefore,regularlyvisited bythese employees.a Cf.Matter of Southern Paperboard, Corporation,80 N. L. R. B. 1456. REX PAPERCOMPANY267with our policy, of permitting severance of the unit confined to power-house employees .4Accordingly, we find that all power plant employees at the Employ-er's Kalamazoo, Michigan, plant, excluding supervisors, may constitute,a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.However, we shall make no final unit determination at this time,but shall be guided in part by the_ desires, of these employees asexpressed in the election hereinafter directed. If a majority votefor the Petitioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Brotherhood of Firemen and Oilers, Local #78, A. F. L.,or by United Paper Workers of America, Local 1028, CIO, or byneither.4 See,e.g.,Matter of Worthy Paper CompanyAssociation, 80 N. L. R. B, 19,and casescited therein.Any participant in the election herein may,upon its prompt request to,and approvalthereof by, the Regional Director have its name removed from the ballot.